Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurt et al (US20050186114A1 published 08/25/2005; hereinafter Kurt).
Regarding claim 1, Kurt teaches an automated slide processing apparatus comprising: 
at least one fluid dispenser configured to dispense a fluid onto an upper surface of a slide (a reagent dispenser in a workstation is positioned above one or more pairs of slides in the opposite rows, and delivers a reagent to one or more slides – paragraph 13); and 
a liquid removal device (solvent exchanger – paragraph 167) for driving the dispensed fluid on the upper surface of the slide toward at least one of (i) a wicking feature in communication with at least a portion of an end of the slide (spring clip 270 holds one edge of a slide – paragraph 120), or (ii) a longitudinal edge of the slide (Kurt teaches the solvent exchanger can include one or more blow-off 
    PNG
    media_image1.png
    358
    370
    media_image1.png
    Greyscale
has a rectangular cross section – Fig. 17C).

Regarding claim 3, Kurt teaches the automated slide processing apparatus of claim 1, wherein the gas curtain (air jet 670 – Fig. 17C) projected from the liquid removal device (solvent exchanger – 
Regarding claim 4, Kurt teaches the automated slide processing apparatus of claim 1, wherein the wicking feature (“wicking feature” is interpreted as a structure that contacts the slide and facilitates removal of the fluid from the slide) is a slide retaining clip (spring clip 270 holds one edge of a slide – paragraph 120) (spring clip 270 is capable of breaking surface tension of liquids on the slide, which facilities removing liquids from the slide).
Regarding claim 5, Kurt teaches the automated slide processing apparatus of claim 4, wherein the slide retaining clip is located at a label end of the slide (spring clip 270 on slide clip pillar 250 is next to the label end of the slide 246 – Fig. 6).
Regarding claim 6, Kurt teaches the automated slide processing apparatus of claim 1, wherein the automated slide processing apparatus is a coverslipper apparatus (a coverslipper – paragraph 92) and wherein the liquid removal device (solvent exchanger – paragraph 167) facilitates removal of at least residual fluid after application of a coverslip (solvent exchanger has an air jet that removes some of reagent 676 from the slide 672 – paragraph 167 and Fig. 17C) (the air jet is capable of removing fluid after the application of a coverslip).
Regarding claim 7
Regarding claim 8, The automated slide processing apparatus of claim 1, wherein the liquid removal device is movable in a direction substantially perpendicular (blow-off nozzle 606 and an air jet 670 mounted to the nozzle carriage 608 move perpendicularly to the slides – Figs. 16-17) to the longitudinal axis of the slide (nozzle carriage 608 is moved along rail 610 within the workstation by stepper motor 612 – paragraph 153).
Regarding claim 12, Kurt teaches the automated slide processing apparatus of claim 1, wherein any two adjacent gas outlets of the plurality of discrete gas outlets provide about the same gas flow rate (blow-off nozzle like the one illustrated in FIG. 17 can be included in one or more workstations of a disclosed system and the disclosed system includes 2 blow-off nozzles in a solvent exchanger – paragraph 168) (Kurt teaches a system that uses two identical nozzles; therefore, the two nozzles are capable of producing the same flow rate).
Regarding claim 15, Kurt teach the automated slide processing apparatus of claim 12, wherein the substantially uniform gas curtain imparts a gas flow (air jet 670 is a flow of gas – paragraph 167) having a first component which is parallel to the longitudinal axis of the slide (angle of the air jet 640 can be adjusted by either altering the angle of the bottom surface 658 of nozzle body 650 – paragraph 167) (Kurt teaches a nozzle body with adjustable angles, therefore the system is capable of a moving a component of the air jet in a longitudinal direction) and a second component along the direction of movement of the liquid removal device (the air jet is capable of moving the reagent 676 parallel and perpendicular to the longitudinal axis of the slide; see shape of the reagent 676 on the slide in Fig. 17C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-11, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kurt.
Regarding claim 2, Kurt teaches the automated slide processing apparatus of claim 1, wherein the gas curtain (air jet 670 – Fig. 17C) projected from the liquid removal device (solvent exchanger – paragraph 167).  
Although, Kurt does not teach that the gas curtain (air jet 670 – Fig. 17C) is oriented substantially perpendicular to a plane of the upper surface of the slide, Kurt teaches that the air jet orientation can be easily adjusted and has a 40 degree range of motion (angle of the air jet with respect to the surface of the slide can be adjusted by either altering the angle of the bottom surface 658 of nozzle body 650 or by mounting the entire blow-off nozzle at a different angle – paragraph 167) (angle at which the air jet impinges upon a surface of a slide can be adjusted to between about 20 degrees and about 60 degrees – paragraph 167). It would be obvious to one of ordinary skill mount the nozzle at a different angle and operate the muzzle from 50 to 90 degrees to gain more range of motion.
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kurt teaches that the gas curtain to slide angle can be readily adjusted.
Regarding claim 10, Kurt teaches the automated slide processing apparatus of claim 1, wherein the liquid removal device comprises a first wicking feature (a slide clip pillar 250 having a spring clip 270 – paragraph 118 and Figs. 6 and 8A) and a second wicking feature (slide end support tabs 254 – Fig. 6) (“wicking feature” is interpreted as a structure that contacts the slide and facilitates removal of the fluid from the slide) and where the liquid removal device is configured to move in a first direction substantially perpendicular to the longitudinal axis of the slide (blow-off nozzles are carried along rail on nozzle carriage 608 and used to blow excess fluids from the slides – paragraph 167 and Fig. 16) (the blow-off nozzles 606 is moved perpendicular to the slide from right to left – Fig. 17C) and toward a first longitudinal edge to urge the fluid towards the first wicking feature (air jet 670 is capable of moving fluids toward the spring clip 270 – Figs. 6 and 17C); 

One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kurt teaches step motors the move a slide tray in the X and Y directions (paragraph 178). 
Regarding claim 11, Kurt teaches the automated slide processing apparatus of claim 10, wherein the first direction (from right to left) and the second direction (from left to right) are opposite each other but within the same plane (blow-off nozzles are carried along rail on nozzle carriage 608; therefore the blow-off nozzles can move in opposite direction on a single plane – paragraph 167 and Fig. 16).
Regarding claim 14, Kurt teaches the automated slide processing apparatus of claim 12.
Although Kurt does not teach an angle of incidence between the substantially uniform gas curtain and the fluid on the slide is about 90 degrees, Kurt teaches that the air jet orientation can be easily adjusted and has a 40 degree range of motion (angle of the air jet with respect to the surface of the slide can be adjusted by either altering the angle of the bottom surface 658 of nozzle body 650 or by mounting the entire blow-off nozzle at a different angle – paragraph 167) (angle at which the air jet impinges upon a surface of a slide can be adjusted to between about 20 degrees and about 60 degrees – paragraph 167). It would be obvious to one of ordinary skill mount the nozzle at a different angle and operate the muzzle from 50 to 90 degrees to gain more range of motion.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurt, as applies to claim 8, in view of Barnett et al (US20160282375A1 published 09/29/2016; hereinafter Barnett).
Regarding claim 9, Kurt teaches the automated slide processing apparatus of claim 8, wherein the liquid removal device (solvent exchanger – paragraph 167) is movable.
However, Kurt does not teach that the liquid removal device is movable at a velocity ranging from about 0.75 inches/second (1.905 cm/second) to about 1.25 inches/second (3.175 cm/second).
Barnett teaches that the liquid removal device is movable at a velocity ranging from about 0.75 inches/second to about 1.25 inches/second (head assembly 2018 can be moved relatively slowly e.g., 1 inch/second to about 2 inches/second – paragraph 185). It would be advantageous to move the liquid removal device at a velocity range of 1-2 inches/second to increase positioning accuracy and remove more fluids from the slides. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solvent exchanger, as taught by Kurt, with the slow moving head assembly, taught by Barnett, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kurt and Barnett both teach slide processing devices. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurt, as applied to claim 12, in view of Dunworth (US Patent No. 6,491,190 B1 published 12/10/2002)
Regarding claim 13, Kurt teaches the automated slide processing apparatus of claim 12, with a substantially uniform gas curtain.

Dunworth teaches a gas flow nozzle that has a gas flowrate of about 10-20 liters/minute and that it would be advantage to use a 10-20 liters/minute to gain a low back pressure of 0.5-2 psi in the system (column 7 lines 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle, as taught by Kurt, with the 10-20 liters/minute flow rate nozzle, taught by Dunworth, to gain the above advantage of a low back pressure. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kurt and Dunworth both teach nozzles for gases. 
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Point 1: In response to the rejections of claim 1, 4 and 10, the applicant argues "a wicking feature" of claim 1 is claimed because “the Courts have held that the test for definiteness is whether "those skilled in the art would understand what is claimed when the claim is read in light of the specification." Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576, 1 USPQ2d 1081, 1088 (Fed. Cir. 1986)
The examiner finds the argument unpersuasive and points out that a claim is only limited by positively recited elements. Claim 1 recites “a liquid removal device for driving the dispensed fluid on the upper surface of the slide toward at least one of at least one of (i) a wicking feature in communication with at least a portion of an end of the slide, or (ii) a longitudinal edge of the slide”. The examiner points out that “a wicking feature” is not positively claim and the “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” per MPEP 2115.  Furthermore, the limitation is interpreted under plain meaning as a functional limitation of “a 
The applicant is advised to amend the limitation with a positive recitation of “a wicking feature”.
Point 2: “Applicant disagrees with the Patent Office's interpretation of the term "wicking feature" and point the Patent Office to paragraph [0087] of the specification as originally filed such that the Patent Office may consider the "broadest reasonable interpretation" of this element of the claim.”
	The examiner has already given the element “wicking feature” the broadest reasonable interpretation based on paragraph 87 to be “a structure that contacts the slide and facilitates removal of the fluid from the slide” in the 112b rejection of claims 4 and 10. 
Point 3: The applicant argues “in contrast to Reinhardt, the claimed invention requires a plurality discrete gas outlets each in fluidic communication with a plenum. Moreover, the gas curtain projected from the claimed liquid removal device is produced from the gaseous output of the plurality of discrete gas outlets. Given the differences between the blow-off nozzle of Reinhardt and the claimed invention, Reinhardt cannot anticipate the claimed invention.”
	The examiner points out that Kurt (paragraph 168) teaches 2 blow-off nozzles 606 in the solvent exchanger and each is capable of forming an air jet.
Point 4: “Applicant further submits that Reinhardt only describes air jets (670) which have a rectangular shape and which do not approximate the shape of a parallelogram as required by the claimed invention.”
	The examiner finds the argument not persuasive because it is common knowledge that all rectangles are parallelograms. Therefore, a rectangular shape is the shape of a parallelogram required by the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797